DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 7, the claim explains that the porous mineral comprises a clay mineral with a three-layered (2:1) clay mineral.  It is unclear what two compounds are being held in ratio with.  Furthermore, it is unclear if the numbers 2:1 are required or optional given that they are in parenthesis.  It appears in the clay field, certain clays are described in terms of their layers and alumina layers (see treatment of claim 7 below).  Clarification of this claim feature is required however. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda (US Pub.: 2011/0115136) and in view of Onal, M, et al. “The Effect of Acid Activation..”.
As to Claims 1, 6, 8 and 12, Kunieda describes an SCR catalyst made up of zeolite modified by metals and inorganic binder material (para. 15).  The binder can be montmorllonite (para. 43).  Kunieda explaisn that the binder may be a number of compounds, to include montmorillonite (para. 43).  
Kunieda does not describe the characteristics of the clay binder.
Onal explains that clays that are montmorillonite or smectite are generally called bentonites (Introduction, line 1).
	Since bentonites are one of the binders useable in the catalyst (see pgs. 6, 7, 12 of the Specification), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition used would have the same characteristics. 

	As to Claims 2, 4, 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition of Kunieda would have the same characteristics. 

	As to Claim 3, the specification of this application explains that this feature of the claim means that the binder is amorphous (see para. 30 of the PG Pub.).  Since the clay is the same as the clays listed as useable in the specification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same clay would have the same characteristics. 

As to Claims 16 and 17, Kunieda teaches extrusion of the catalyst into a honeycomb shape (para. 74). 

Claims 1, 4, 6, 8, 9, 12, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda (US Pub.: 2011/0115136) and in view of Alemdaroglu, “Investigation of the surface acidity of a bentonite modified by acid activation. . “ and in view of Onal, M, et al. “The Effect of Acid Activation on some.  “ and in view of Garcia-Lodeiro, I, et al.  “Use of clays in alkaline hybrid. . “.
As to Claims 1 and 12, Kunieda describes an SCR catalyst made up of zeolite modified by metals and inorganic binder material (para. 15).  Kunieda explaisn that the binder may be a number of compounds, to include montmorillonite (para. 43).  
Kunieda does not describe the characteristics of the clay binder.
Alemdaroglu explains that bentonites, which is the broad category of which montmorillonites are in (see evidence in the Onal reference below), are used in catalyst beds (Introduction, line 2).  More specifically, acid activation are known for use as catalysts (Introduction, lines 6-8).  Alemdaroglu explains this is partly because of the surface acidity of the acid activated clay (Introduction, last two lines).  The reference explains that after activation of the clay, the surface acidity of the clay is significantly increased (pg. 677, para. 2, lines 1, 4-5, 7-9) as well as increase the porosity and the surface area (pg. 677, lines 16-17).  The reference further explains that the control of surface acidity in bentonites are significantly important for use in catalysts (conclusion).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an activated form of montmorillonite, as taught by Alemdaroglu for use with the clay of Kunieda because Alemdaroglu explains that activation of the clay produces acidity levels that are desirable and known to be desirable in the field of catalysts.
As to the pore characteristics of the activated clay, Onal explains that clays that are montmorillonite or smectite are generally called bentonites (Introduction, line 1).  The reference explains that acid activation of bentonites are known to be used in catalysts (Introduction, lines 2-6).  These clays have layers (pg. 409, last line).  These bentonite clays have micropores, mesopores and macropores (pg. 410, lines 3-6).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ activated bentonite, as taught by Alemdaroglu for use in the deNOx catalyst of Kunieda for the reasons described above.  
	Although the layers described are not disordered, since the claims (Claim 8) and the specification explain that bentonite is desirable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would have the same characteristics. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that those activated bentonite binders have micropores, mesopores and macropores, as taught by Onal for use with the DeNOx catalyst of Kunieda because Alemdaroglu explains that activation of these clays not only increases the acidity but also increases pores and increases the surface area of the clay as well. 
	As to the disordered features, Garcia-Lodeiro explains that activated bentonites when analyzed have an amorphous contend of about 66% (see materials section, 2.1, para. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same activated bentonite compound of Alemdaroglu and Onal would have the same amorphous features, as taught by Garcia-Lodiero because activated bentonite is known to include a significant amorphous state.

	As to Claim 9, the references of Kunieda, Alemdaroglu and Onal do not describe a pillared material.

As to Claims 16 and 17, Kunieda teaches extrusion of the catalyst into a honeycomb shape (para. 74). 

Claims 1, 2, 4, 5, 6, 10, 11, 12, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda (US Pub.: 2011/0115136) and in view of Yang (US Pat.: 5415850) and in view of Garcia-Lodeiro, I, et al.  “Use of clays in alkaline hybrid. . “.
As to Claims 1, 2, 4, 6 and 12, Kunieda describes an SCR catalyst made up of zeolite modified by metals and inorganic binder material (para. 15).  Kunieda explains that the binder may be a number of compounds, to include montmorillonite (para. 43).  
	Kunieda does not describe the characteristics of the clay.
	Yang describe an SCR catalyst (abstract).  The reference explains that the catalyst can include pillared interlayered clays (col. 2, line 8).  Yang explains that pillared interlayered clays have been identified as improving catalysts (col. 2, lines 6-8).  Furthermore, Yang explains that pillared clays in the SCR aid in resisting poisoning (col. 3, lines 20-21), which have bimodal pores size distributions of micropores and macropores (col. 3, lines 26-31).  These clays can be montmorllonite (col. 3, line 38).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the montmorillonite of Kunieda by pillaring the catalyst, as taught by Yang because pillaring these clays are known to improve the catalytic abilities of the SCR catalyst. 
	Garcia-Lodeiro explains that activated bentonites when analyzed have an amorphous contend of about 66% (see materials section, 2.1, para. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same activated bentonite compound of Alemdaroglu and Onal would have the same amorphous features, as taught by Garcia-Lodiero because activated bentonite is known to include a significant amorphous state.

	As to Claim 5, the pillared clay in Yang can be considered delaminated layers.

	As to Claims 10 and 11, Yang teaches that the clay layers can be pillared as well as modified with a metal (col. 3, lines 1-3).  The metals can include Fe (col. 2, line 68).  The metal are added to the clay by doping (col. 5, lines 15-20).  This can be considered “functionalizing” the porous inorganic material.  Yang explains that modifying the clay in this way, significantly enhances the clay’s activity (col. 3, lines 4-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clay with Fe (by ion-exchange), as taught by Yang for use with Kunieda because this increases the catalyst’s activity for use in SCR catalysts.

	As to Claim 15, Yang teaches that the amount of iron oxide used in the inorganic clay can be about 5 wt% (claim 5).

As to Claims 16 and 17, Kunieda teaches extrusion of the catalyst into a honeycomb shape (para. 74). 

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda, Yang and Garcia-Lodeiro as applied to claim 6 above, and further evidenced by Krol-Morkisz, et al. “Thermal Decomposition. . “.
Kunieda explains that the binder used can be montmorillonite.
Krol-Morkisz explains that montmorillonite clays are in a family known as 2:1 phyllosilicates which means that the clay consists of two tetrahedral silica layers separated by an octahedral alumina layer (see section 12.2.1.1., para. 2).
Therefore, the same compound would have the same structure.
Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda, Alemdaroglu, Onal and Garcia-Lodeiro or Kunieda, Yang, Garcia-Lodeiro as applied to claim 1 above, and further in view of Suenobu (US Pub.: 2014/0296059).
Suenobu explains that their SCR an include a zeolite catalyst (abstract) combined with vanadia, titania and tungsten (abtract).  The SCR catalyst can include a montmillonite binder (para. 45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include vanadia, titania and tungsten catalytic metals with the zeolite and binder SCR in Suneobu, in Kunieda, Alemdaroglu, Onal and Garcia-Lodeiro or Kunieda, Yang, Garcia-Lodeiro because the additional use of catalytic metals: vanadia, titania and tungsten to the zeolite and clay binder of the references is known to facilitate the SCR’s catalytic abilities and reasonably be expected to facilitate NOx reduction catalytically.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda and Onal or Kunieda, Alemdaroglu, Onal and Garcia-Lodeiro or Kunieda, Yang, Garcia-Lodeiro as applied to claim 1 above, and further in view of Shirono (US Pub.: 2009/0214397).
Kunieda explains that their method feeds urea into the SCR catalyst system (para. 22, 23), but does not specifically state that this is upstream of the SCR. 
Shirono explains that a way to supplying ammonia as a reducing agent is upstream of the SCR (para. 7).  The figures show that the reaction of the reducing agent with NOx produces N2 and water (see Figure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a reducing upstream of the SCR catalyst, as taught by Shirono for use with the SCR of Kunieda and Onal or Kunieda, Alemdaroglu, Onal and Garcia-Lodeiro or Kunieda, Yang, Garcia-Lodeiro because this configuration is known to be an effective way to supply the reducing agent to the SCR in order to reduce NOx to N2 and water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



October 18, 2021